DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status
 Claim(s) 1-18, 21-24 as filed on 2/05/2021 are currently pending. Claim(s) 17-18 is/are withdrawn, 19-20 cancelled and 1-16 and 21-24 is/are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-16 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a sensor to sense and … issue signal when a threshold amount of F.O.G. has collected in the container (claim 4). The claim recites a sensor to sense accumulation and issue data (claim 1). This judicial exception is not integrated into a practical application because additional limitations directed towards insignificant extra-solution activity does not integrate the claim into a practical application.  See MPEP 2106.05(g).  Further, generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application.  See MPEP 2106.05(h). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:

 The instant application is not a practical application of an abstract idea.  There is no integration between the calculations and how the process operates or is used; the claimed method merely uses the results of the calculation in a broad process step.  In this instance, it is nothing more than applying the abstract idea.  The claims do not amount to significantly more than the underlying abstract idea of a calculation.  Accordingly, claims 1-16, 21-22 are ineligible. 
The courts have recognized that performing repetitive calculations, electronic record keeping, and storing and receiving information in memory as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  Performing repetitive calculations, Flook, 437 U.S. at 594, 198 Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.").  Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  See MPEP 2106.05(d),II. 
Note in the MPEP “particular machine” has specific structure (MPEP 2106.05(b)),   but specific attributes of the machine (e.g. structures that make this structure “particular” and not the same as the entire “generic” class.   
I. THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).  An abstract idea is present in the claim and the claim does not amount to significantly more than the abstract idea itself.  See MPEP 2106.
The abstract idea in the claim is the comparative feature of determining when the threshold is met.  
In essence the claims as a whole are directed to an abstract idea as all of the limitations noted above do not contribute significantly more to the claim. 
Additionally, see Parker v. Flook found in Federal Register, Vol. 79, No. 241, Tuesday, December 16, 2014 which is similar to this situation.  A process is not unpatentable simply because it contains a law of nature or mathematical algorithm.  The claim as a whole must be analyzed to determine what additional elements are recited in the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-16 and 21-24 is/are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  

Claim 1 recites “electronics to determine if an amount of fat, oil, and/or grease (F.O.G.) that has accumulated in the container is at least the threshold amount and cause the skimmer to act on that determination to skim accumulated fat, oil, and/or grease (F.O.G) from the effluent water held in the container until the sensor issues data that it is immersed in water.” Such phrase does not have support from the specification or drawings. Thereby said phrase/limitation is considered new matter.  Claim 1 already requires a sensor which is able do this, however the specification fails to provide other plurality of electronics that is capable measuring information up to a threshold. 
Claim 4 recites “a unique identifier to enable the remote station to know with which separator it is communicating, and electronics to determine if an amount of fat, oil, and/or grease (F.O.G.) that has accumulated in the container has reached a threshold, so that the remote station is notified that accumulated fat, oil and/or grease at the separator (F.O.G.) has reached the threshold,.” Such phrase does not have support from the specification or drawings. Thereby said phrase/limitation is considered new matter.  The specification fails to show that a unique identifier is one that enables the remote station to know with which separator it is communicating, and electronics to determine if an amount of fat, oil, and/or grease (F.O.G.). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 5 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 1, it is unclear if electronics is the same as the sensor recited in the claim. The specification does not provide any other details that state "electronics" capable of determining a threshold other than a sensor. The issue is the sensor has already been recited in claim 1. Electronics is merely being interpreted as the sensor earlier recited in the claim
As to claim 5, it is unclear if electronics is the same as the sensor recited in the claim. The specification does not provide any other details that state "electronics" capable of determining a threshold other than a sensor. The issue is the sensor has already been recited in claim 4. Electronics is merely being interpreted as the sensor earlier recited in the claim 4.
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-11, and 13-16, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batten (US 20090320265 A1) in view of Cunningham (US 20090139325 A1) and Flood (US 20140340197 A1).
	Regarding Claim 1, Batten discloses a separator assembly for separating fat, oil, and grease from effluent (para (0002), (0006), (0051), comprising: a container for receiving and holding effluent water containing oil, grease and solid waste to be removed from the effluent water (Fig. 3; para (0006), (0051), 
a sensor associated with the container to sense accumulation of fat oil and/or grease (FOG) in the container and issue data that a threshold of fat oil and/or grease (FOG.) has accumulated in the container para (0018);
a controller at the facility site (para (0007), (0020), (00531) with a remote station (para (0018), (0027), (00641); but does not specifically disclose a communications module having a processor, memory and transmitter at the facility site to communicate over wireless signals.
 	However, Cunningham discloses a grease interceptor including a tank to intercept grease, and a sensing system for sensing grease within a grease interceptor tank which further includes a sensor for determining a level of grease [0008-0027]. The sensor is associated with a communication module having memory, processor and transmitter [0091-0092, 0147-0148]. It would have been obvious to one of ordinary skill to have the remote transmitting system of Cunningham in Batten for the purpose of displaying information remotely, and thus providing of ease of access to the data. 
	As to the term electronics, Batten teaches uses a sensor as taught above and teaches the sensor measures up to a threshold. The reference teaches an alarm 86 on the sensor module provides a human recognizable indication if the sensor senses that the probe is in proximity to oil/grease rather than normally present water [0064]; this actuates/enables the skimmer.
Regarding Claim 3, Batten further discloses the separator of claim 1 wherein the container includes a heating element electrically connected to the control module to heat effluent in the container when heating commands are received (para (0007], (0020), (00541); but does not  specifically disclose a communications module that receives commands from the remote station. However, Cunningham discloses a separator assembly for separating fat, oil, and grease from effluent, comprising: a container 
Regarding Claim 4, Batten discloses a separator assembly for separating fat, oil, and grease from effluent (para (0002), (0006), (00511), comprising: a container for receiving and holding effluent water containing oil, grease and solid waste to be removed from the effluent water (Fig. 3; para (0006), (0051), (00541), whereby F.O.G. collects in the container as grey water is passed downstream from the container (para (0025), (0049), (00531); an outlet opening  (22) for removal of F.O.G; a sensor to sense and signal when a threshold amount of F.O.G. has collected in the container (para (0027), (00641), and a controller module operatively connected to the sensor to communicate the status with a remote station of the F.O.G. collected in the container (para (0007), (0018), (0027), [0064), electrical controls for selective operation ... sensor provides electrical indications as to whether the sensor is in proximity to oil/grease or water ... remote monitoring output includes sensor module.); but does not specifically disclose a communications module having a processor, memory and transmitter over cellular or WiFi signals.
However, Cunningham discloses a grease interceptor including a tank to intercept grease, and a sensing system for sensing grease within a grease interceptor tank which further includes a sensor for determining a level of grease [0008-0027]. The sensor is associated with a communication module having memory, processor and transmitter [0091-0092, 0147-0148]. It would have been obvious to one of ordinary skill to have the remote transmitting system of Cunningham in Batten for the purpose of 
As modified the combined reference fails to explicitly teach module transmits a unique identifier together with the sensor data about fat, oil, and/or grease (F.O.G.) that has accumulated in the container to a remote station. However, such information is often implied (i.e. IP address, cellular address or a Bluetooth device address) when two wireless device communicate with one another.
Alternatively, Flood teaches method for deploying large numbers of waste containers in a waste collection system (abs). Flood teach waste containers/receptacles can be used for collection of grease, and other waste [0093]. The reference further teaches sensors, transducers, or antennae, or any combination thereof are used receive the signal from a transmitting means 102 on the receptacles 100 and send a corresponding signal via wirelessly to an on-board communication or data link 210. All or a part of the signal from the receivers 208 to the data link are provided with an actual identity or a unique identifier associated with the each receptacle 100. Such allows to individually assign a status of each receptacle/container such as a location, the usage, etc [0055-0059].  Therefore It would have been obvious to one of ordinary skill to have incorporated the unique identifier together with the sensor data 
Regarding Claim 5, Batten further discloses the separator assembly of Claim 4 wherein the status includes an indication of if the separator assembly should have collected F.O.G. removed from it (para (0002], (0027], (0029], [0064], a human recognizable indication such as an alarm regarding the 
sensor level of oil/grease floating on the water becomes unduly thick ... wherein a method include an apparatus to remove oil/grease from water and a solids strainer.).
Regarding Claim 6, Batten further discloses the separator assembly of Claim 5 including a skimmer to skim F.O.G. from the effluent water held in the container (Fig. 2; para [0026], (0049], (0054], rotating disk removes oil, grease, and solid which has floated to the surface.). 
Regarding Claim 7, Cunningham further discloses the separator assembly of Claim 5 wherein the communications module includes a two-way communication capability i.e. the sensor communicated ith the remote unit and the remote unit communicates with the transmitter (para (0088-0099, 0147-0148)
Regarding Claim 8, Cunningham further discloses the separator assembly of Claim 7 wherein the two-way communication includes a first communication to a remote station i.e. remote unit (para (0088-0099, 0147-0148).
Regarding Claim 9, Cunningham further discloses the separator assembly of Claim 8 wherein the two-way communication includes a second communication from a remote station to the communications module (see at least para (0088-0099, 0147-0148). 
Regarding Claim 10, Cunningham further discloses the separator assembly of Claim 9 wherein the second communication is in response to an information sent to the remote station in the first communication (see at least para (0088-0099, 0147-0148).

Regarding Claim 13, Batten further discloses the separator assembly of claim 12 comprising a separator status information (para [0007], (0018],  (0027], (0064], electrical controls for selective operation ... sensor provides electrical indications as to whether the sensor is in proximity to oil/grease or water ... remote monitoring output includes sensor module.); but does not specifically disclose a database for recordation in that database in a standardized format a separator status information. However, Cunningham further discloses a first communication includes uploading data to a memory a separator status information (para (0091-0099)).
To a person of ordinary skill in the art, it would have been obvious to substitute the communications module as taught by Cunningham for use in the separator assembly for separating fat, oil, and grease from effluent as in Batten in order to provide control the use of added materials in the separation of fat, oil, and grease from effluent using a remote main computing wireless system for improved efficiency and effectiveness (para (0028], (0065], (0070], (00811), because Batten and Cunningham are directed towards collecting/sensing information towards for fat, oil, and grease in an effluent. Further, regarding the database and standardized format, to a person of ordinary skill in the art, it would have been obvious through routine experimentation to select amongst known memory systems for storing data remotely in order to optimize the storage and retrieval of data on remote main computing wireless systems.
Regarding Claim 14, Batten further discloses the separator assembly of claim 13 wherein comprising includes information from one separator assembly (para (0007], [0018]. (0064]); but does not specifically disclose information information included in a database from more than separator 
Regarding Claim 15, Batten further discloses the separator assembly of claim 14 wherein an option of an override to reset control of the separator assembly (para (0009], (0064], start and stop operation ... such as a malfunction of the system.); but does not specifically disclose a second communication includes an option. Cunningham further discloses a second communication includes uploading data to a memory a separator status information (para (0091-0099)). The reference teaches an option to override to reset i.e. return to sleep (0148).  To a person of ordinary skill in the art, it would have been obvious to substitute the communications module as taught by Cunninghamg for use in the separator assembly for separating fat, oil, and grease from effluent as in Batten in order to provide control the use of added materials in the separation of fat, oil, and grease from effluent using a remote main computing wireless system for improved efficiency and effectiveness (para (0028], (0065], [0070], [0081 ]), because Batten and Cunningham are directed towards separator assemblies for measuring fat, oil, and grease from effluent. Further, regarding the database and standardized format, to a person of ordinary skill in the art, it would have been obvious through routine experimentation to select amongst 
Regarding Claim 16, Batten further discloses the separator assembly of claim 15 wherein the communications module is in communication with a remote server and the remote server includes a decision-making logic for the separator assembly, the remote server configured to download instructions to the module (para (0072], (0074], [0075], (0081]).
Regarding claim 23, refer to the rejection of claim 1. 
Regarding claim 24 refer to the rejection of claim 4. 
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batten (US 20090320265 A1) in view of Cunningham (US 20090139325 A1) and Garwood (US 20090159355 A1).
Regarding Claim 2, Cunningham further discloses the separator of claim 1 wherein the communications module is in a location of the separator assembly (para (0030], (0081]); but does not specifically disclose communication with a GPS module to allow determination of the geographic location. However, Garwood discloses a separation unit for treating an effluent stream comprising fat, oil, and grease (para (0284], [0334]), comprising a communication with a GPS module to allow determination of the geographic location of the separator assembly (para (0020], (0023]). To a person of ordinary skill in the art, it would have been obvious to substitute the GPS module as taught by Garwood for use in the separator as in Batten in view of Cunningham in order to communicate information regarding the separation unit to a computer for diagnosing malfunctions, because Batten, Cunningham, and Garwood are directed toward separator assembly for separating fat, oil, and grease from effluent.
	Regarding Claim 12, Cunningham further discloses the separator assembly of claim 11 wherein the communications module is in a location of the separator assembly (para (0030], [0081]); but does not specifically disclose communication with a GPS module to allow determination of the geographic .
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batten (US 20090320265 A1) in view of Cunningham (US 20090139325 A1) and Terrell (US 8943911 B1).
Regarding claim 21, modified Batten does not teach wherein the communications module communicates sensor data over cellular or Wi-Fi signals to the remote station. However, Cunningham uses wireless signals such as Bluetooth but does not limit to only Bluetooth for transmission of data. It is well-known that Wi-Fi and cellular signals are other known wireless signals, and would ordinary skill the art would have found it obvious to have used such signals for transmission of data. For examples, Terrell also teaches a system for sensing and transmitting data for grease and/or oil (abstract). Terrell teaches transmitting over cellular data (C3/25-36, C5/60-67, C6/1-60). It is understood that cellular data can reach much further distance over other signals (i.e. Bluetooth). It would have been obvious to one of ordinary skill to have wireless system of Terrell for the purpose of providing longer distance and consistent signal of data for the shared common result of transmitting data. 
Regarding claim 22, modified Batten does not teach wherein the communications module communicates sensor data over cellular or Wi-Fi signals to the remote station. However, Cunningham uses wireless signals such as Bluetooth but does not limit to only Bluetooth for transmission of data. It is well-known that Wi-Fi and cellular signals are other known wireless signals, and would ordinary skill the . 
Response to Arguments
The examiner kindly notes, that claim 4   stands rejected under 35 USC § 101. F.O.G separators are fairly generic and are routine and conventional see the instant background page 1 of specification. The claims do require a device but not a “particular machine.” 
	In looking at claim 4, the claim is simply providing a notification that one can do an action (similar of Parker v Flook).  This does not appear to be an integration.  If there were a clear nexus and the apparatus had a clear mode for removal and that this was a signal to decide to engage it, then it would meet the requirement of overcoming the 101 rejection.  However the claims merely appears to show having a full container and is being told that it needs emptied, not that one is deciding to engage part of the apparatus that allows to empty it.   The abstract idea in the claim is the comparative feature of determining when the threshold is met.  There is nothing done with this information other than provide it. The claim does not connect the sensor and the communication module together in use. 
	In the amended claim 4, no actively recited step is being taken place to integrate the data gathering with claimed structure. Rather the claim requires claim elements such as the electronics to have the capabilities of performing specific steps. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/WAQAAS ALI/Primary Examiner, Art Unit 1777